
	
		II
		109th CONGRESS
		2d Session
		S. 3562
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2006
			Mr. Alexander (for
			 himself and Mr. Salazar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To allocate a portion of the revenue derived from lease
		  sales in the 181 Area to the land and water conservation fund for use by State
		  and local governments for conservation purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Land and Water Conservation Fund
			 Investment Act.
		2.DefinitionsIn this Act:
			(1)181
			 AreaThe term 181 Area means the area identified in
			 map 15, page 58, of the Proposed Final Outer Continental Shelf Oil and Gas
			 Leasing Program for 1997–2002 of the Minerals Management Service.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Special
			 accountThe term special account means the special
			 account described in section 3(a).
			3.Disposition and
			 use of 181 area rental and royalty payments
			(a)In
			 generalNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338), 50 percent of the bonuses, rentals, royalties, and
			 other sums due and payable to the United States from leases in the 181 Area
			 shall be deposited into a special account in the Treasury.
			(b)Transfer of
			 fundsEach fiscal year the Secretary of the Treasury shall
			 transfer to the Secretary—
				(1)$450,000,000 from
			 the special account; or
				(2)if the balance in
			 the special account is not sufficient to transfer the full amount specified in
			 paragraph (1)—
					(A)any amounts that
			 are in the special account; and
					(B)from the
			 unobligated balance of the land and water conservation fund established under
			 section 2 of the Land and Water Conservation
			 Fund Act of 1965 (16 U.S.C. 460l–5), an amount equal to the
			 difference between—
						(i)$450,000,0000;
			 and
						(ii)the amount
			 transferred under subparagraph (A).
						(c)Use of
			 fundsAmounts transferred to the Secretary under subsection (b)
			 shall—
				(1)be made
			 available, without further appropriation, to provide financial assistance to
			 States in accordance with section 6 of the Land
			 and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–8);
				(2)remain available
			 until expended; and
				(3)be in addition to
			 any amounts appropriated under the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.).
				
